EXHIBIT 10.3
 
TWELFTH AMENDMENT TO THE AMENDED AND RESTATED
SERIES 2002-2 SUPPLEMENT
 
 
 
This TWELFTH AMENDMENT TO THE AMENDED AND RESTATED SERIES 2002-2 SUPPLEMENT
(this “Amendment”), dated as of December 23, 2008, amends the Amended and
Restated Series 2002-2 Supplement (the “Series 2002-2 Supplement”), dated as of
November 22, 2002, as amended by the First Amendment thereto, dated as of
October 30, 2003, the Second Amendment thereto, dated as of June 3, 2004, the
Third Amendment thereto, dated as of November 30, 2004, the Fourth Amendment
thereto, dated as of November 28, 2005, the Fifth Amendment thereto, dated as of
December 23, 2005, the Sixth Amendment thereto, dated as of February 17, 2006,
the Seventh Amendment thereto, dated as of March 21, 2006, the Eighth Amendment
thereto, dated as of November 30, 2006, the Ninth Amendment thereto, dated as of
May 9, 2007, the Tenth Amendment thereto, dated as of October 29, 2007, and the
Eleventh Amendment thereto, dated as of October 27, 2008, and is among AVIS
BUDGET RENTAL CAR FUNDING (AESOP) LLC (formerly known as Cendant Rental Car
Funding (AESOP) LLC), a special purpose limited liability company established
under the laws of Delaware (“ABRCF”), AVIS BUDGET CAR RENTAL, LLC (formerly
known as Cendant Car Rental Group, LLC and Cendant Car Rental Group, Inc.)
(“Avis Budget”), a limited liability company established under the laws of
Delaware, as administrator (the “Administrator”), JPMORGAN CHASE BANK, N.A.
(formerly known as JPMorgan Chase Bank), a national banking association, as
administrative agent (the “Administrative Agent”), the several commercial paper
conduits listed on Schedule I thereto (each a “CP Conduit Purchaser”), the
several banks set forth opposite the name of each CP Conduit Purchaser on
Schedule I thereto (each an “APA Bank” with respect to such CP Conduit
Purchaser), the several agent banks set forth opposite the name of each CP
Conduit Purchaser on Schedule I thereto (each a “Funding Agent” with respect to
such CP Conduit Purchaser), THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (as
successor in interest to The Bank of New York), a national banking association,
as trustee (in such capacity, the “Trustee”) and as agent for the benefit of the
Series 2002-2 Noteholders (in such capacity, the “Series 2002-2 Agent”), to the
Second Amended and Restated Base Indenture, dated as of June 3, 2004, between
ABRCF and the Trustee (as amended, modified or supplemented from time to time,
exclusive of Supplements creating a new Series of Notes, the “Base Indenture”). 
All capitalized terms used herein and not otherwise defined herein shall have
the respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2002-2 Supplement, as applicable.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement thereto
may be amended with the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes, so long as such amendment only
affects the Noteholders of such Series of Notes;
 
 
 

--------------------------------------------------------------------------------


WHEREAS, the parties desire to amend the Series 2002-2 Supplement to (i) extend
the Scheduled Expiry Date; (ii) replace Schedule I thereto with a new Schedule
I; (iii) add a requirement to reduce the Series 2002-2 Invested Amount with the
proceeds of the issuance of certain Series of Notes, (iv) reduce the Series
2002-2 Maximum Invested Amount, (v) add certain Amortization Events and (vi)
modify a covenant with respect to ABRCF Vehicle purchasing patterns; and
 
WHEREAS, ABRCF has requested the Trustee, the Series 2002-2 Agent, the
Administrator, the Administrative Agent and each Series 2002-2 Noteholder to,
and, upon the effectiveness of this Amendment, ABRCF, the Trustee, the Series
2002-2 Agent, the Administrator, the Administrative Agent and the Series 2002-2
Noteholders have agreed to, amend certain provisions of the Series 2002-2
Supplement as set forth herein;
 
NOW, THEREFORE, it is agreed:
 
1.                  Amendments of Definitions.  The following defined terms, as
set forth in Article I(b) of the Series 2002-2 Supplement, are hereby amended
and restated in their entirety as follows:
““Commitment Amount” means, with respect to the APA Banks included in any
Purchaser Group, an amount equal to 102% of the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group.”
 
““Fee Letter” means the letter dated the date hereof, from ABRCF addressed to
the Administrative Agent and each of the CP Conduit Purchasers, the Funding
Agents and the APA Banks setting forth certain fees payable from time to time to
the Purchaser Groups, as such letter may be amended or replaced from time to
time; provided, however, that solely with respect to the Purchaser Group of
which Citibank, N.A. is a member, “Fee Letter” shall mean the letter dated the
Twelfth Amendment Effective Date from ABRCF addressed to the members of such
Purchaser Group and the related Funding Agent setting forth certain fees payable
from time to time to such Purchaser Group, until such letter is cancelled in
accordance with its terms.”
 
 
 
““Monthly Funding Costs” means, with respect to each Series 2002-2 Interest
Period and any Purchaser Group, the sum of:
 
 
 
(a)        for each day during such Series 2002-2 Interest Period, (i) with
respect to a Match Funding CP Conduit Purchaser, the aggregate amount of
Discount accruing on all outstanding Commercial Paper issued by, or for the
benefit of, such Match Funding CP Conduit Purchaser to fund the CP Conduit
Funded Amount with respect to such Match Funding CP Conduit Purchaser on such
day or (ii) with respect to a Pooled Funding CP Conduit Purchaser, the aggregate
amount of Discount accruing on or otherwise in respect of the Commercial Paper
issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Conduit Funded Amount with respect to such Pooled Funding CP Conduit Purchaser;
plus
 
 
 

--------------------------------------------------------------------------------


(b)        for each day during such Series 2002-2 Interest Period, the sum of:
 
 
 
(i)         the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to the Floating Tranche with respect
to such Purchaser Group on such day times (B) the Alternate Base Rate plus the
Applicable Margin on such day, divided by (C) 365 (or 366, as the case may be)
plus
 
 
 
(ii)        the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to Eurodollar Tranches with respect to
such Purchaser Group on such day times (B) the weighted average Adjusted LIBO
Rate with respect to such Eurodollar Tranches plus the Applicable Margin on such
day in effect with respect thereto divided by (C) 360; plus
 
 
 
(c)        for each day during such Series 2002-2 Interest Period, the product
of (A) the CP Conduit Funded Amount with respect to such Purchaser Group on such
day times (B) the Program Fee Rate on such day divided by (C) 360; plus
 
 
 
(d)       for each day during such Series 2002-2 Interest Period, the product of
(A) the Purchaser Group Invested Amount with respect to such Purchaser Group on
such day and (B) the Incremental Term Financing Fee Rate on such day divided by
(C) 360.”
 
““Scheduled Expiry Date” means, with respect to any Purchaser Group, December
22, 2009, as such date may be extended in accordance with Section 2.6(b).”
 
““Series 2002-2 Limited Liquidation Event of Default” means, so long as such
event or condition contin­ues, any event or condition of the type specified in
clauses (a) through (h) or clause (l) of Article IV; provided, however, that any
event or condition of the type specified in clauses (a) through (h) or clause
(l) of Article IV shall not constitute a Series 2002-2 Limited Liquidation Event
of Default if the Trustee shall have received the written consent of each of the
Series 2002-2 Noteholders waiv­ing the occurrence of such Series 2002-2 Limited
Liquidation Event of Default.”
 
““Series 2002-2 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the greater of (a) 55.00% and (b) the sum of (i) 55.00% and (ii)
the highest, for any calendar month within the preceding twelve calendar months,
of the greater of (x) an amount (not less than zero) equal to 100% minus the
Measurement Month Average for the immediately preceding Measurement Month and
(y) an amount (not less than zero) equal to 100% minus the Market Value Average
as of the Determination Date within such calendar month (excluding the Market
Value Average for any Determination Date which has not yet occurred).”
 
““Series 2002-2 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 55.00%.”
 
 
 

--------------------------------------------------------------------------------


““Series 2002-2 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 20.00%.”
 
““Series 2002-2 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 12.50% of the Series 2002-2 Invested
Amount on such Distribution Date (after giving effect to any payments of
principal to be made on the Series 2002-2 Notes on such Distribution Date).”
 
““Series 2002-2 Special VFN Collection Allocation Percentage” means as of any
date of determination:  (a) when used with respect to Principal Collections, the
Series 2002-2 VFN Percentage as of the end of the Series 2002-2 Revolving Period
and (b) when used with respect to Interest Collections, the percentage
equivalent of a fraction the numerator of which is the Accrued Amounts with
respect to the Series 2002-2 Notes on such date of determination and the
denominator of which is the aggregate Accrued Amounts with respect to the Series
2002-2 Notes and the Series 2002-3 Notes on such date of determination; provided
that, for the avoidance of doubt, as of any date following the termination of
the Series 2002-3 Supplement in accordance with its terms, the Series 2002-2
Special VFN Collection Allocation Percentage shall equal 100%.”
 
““Series 2002-2 Standard & Poor’s Intermediate Enhancement Rate” means, as of
any date of determination, the greater of (a) 49.25% and (b) the sum of (i)
49.25% and (ii) the highest, for any calendar month within the preceding twelve
calendar months, of the greater of (x) an amount (not less than zero) equal to
100% minus the Measurement Month Average for the immediately preceding
Measurement Month and (y) an amount (not less than zero) equal to 100% minus the
Market Value Average as of the Determination Date within such calendar month
(excluding the Market Value Average for any Determination Date which has not yet
occurred).”
 
““Series 2002-2 Standard & Poor’s Lowest Enhancement Rate” means, as of any date
of determination, 34.00%.”
 
““Series 2002-2 VFN Percentage” means, as of any date, the percentage equivalent
of a fraction the numerator of which is the sum of the Series 2002-2 Invested
Amount and the Series 2002-2 Overcollateralization Amount as of such date and
the denominator of which is the sum of the Series 2002-2 Invested Amount, the
Series 2002-2 Overcollateralization Amount, the Series 2002-3 Invested Amount
and the Series 2002-3 Overcollateralization Amount as of such date; provided
that, for the avoidance of doubt, as of any date following the termination of
the Series 2002-3 Supplement in accordance with its terms, the Series 2002-2 VFN
Percentage shall equal 100%.”
 
2.                  Additional Definitions.  The following defined terms are
hereby added in their entirety, in appropriate alphabetical order, to Article
I(b) of the Series 2002-2 Supplement as follows:
““Consolidated EBITDA” has the meaning set forth in the Credit Agreement.”
 
 
 

--------------------------------------------------------------------------------


““Consolidated Leverage Ratio” has the meaning set forth in the Credit
Agreement.”
 
““Credit Agreement” means the Credit Agreement, dated as of April 19, 2006,
among Avis Budget Holdings, LLC, as Borrower, ABCR, as Borrower, the subsidiary
borrowers referred to therein, the several lenders referred to therein, JPMorgan
Chase, as Administrative Agent, Deutsche Bank Securities Inc., as Syndication
Agent, each of Bank of America, N.A., Calyon New York Branch and Citicorp USA,
Inc., as Documentation Agents and Wachovia Bank, National Association, as
Co-Documentation Agent, as amended by the First Amendment thereto dated as of
December 23, 2008 but without giving effect to any further amendment thereto
made subsequent to the Series 2002-2 Twelfth Amendment Effective Date unless
such amendment has been approved in writing by the Requisite Noteholders.”
 
““Eligible Term Notes” shall mean any Series of Notes issued by ABRCF pursuant
to the Base Indenture subsequent to the Series 2002-2 Twelfth Amendment
Effective Date and prior to the Scheduled Expiry Date that are term notes with
an expected final payment date not less than 24 months after the date of the
issuance of such Notes.”
 
““Incremental Term Financing Fee Rate” is defined in the Fee Letter.”
 
““Reduction Amount” is defined in Section 2.5(e).”
 
““Replacement Credit Agreement” means any credit agreement or similar facility
entered into by Avis Budget Holdings, LLC, ABCR and/or any affiliate of either
entity, that refinances or replaces the Credit Agreement, without giving effect
to any amendment thereto that is not approved in writing by the Requisite
Noteholders.”
 
““Series 2002-2 Commitment Reduction Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is equal to the Series 2002-2 Maximum Invested Amount as of such date and the
denominator of which is equal to the sum of the Series 2002-2 Maximum Invested
Amount and the Series 2008-1 Maximum Invested Amount (as such term in defined in
the Series 2008-1 Supplement) as of such date, in each case without giving
effect to any reductions in such amount on such date.”
 
““Series 2002-2 Maximum Eligible Term Notes Commitment Reduction Amount” means,
as of any date of determination, an amount equal to the excess, if any, of (x)
$750,000,000 over (y) the sum of (i) the aggregate amount by which the Series
2002-2 Maximum Invested Amount has been reduced in accordance with the second
sentence of Section 2.6(c) prior to such date and (ii) the aggregate amount by
which the Series 2008-1 Maximum Invested Amount (as such term is defined in the
Series 2008-1 Supplement) has been reduced in accordance with the second
sentence of Section 2.6(c) of the Series 2008-1 Supplement on or prior to such
date.”
 
 
 

--------------------------------------------------------------------------------


““Series 2002-2 Maximum Eligible Term Notes Principal Reduction Amount” means,
as of any date of determination, an amount equal to the excess, if any, of (x)
$750,000,000 over (y) the sum of (i) the sum of the amounts allocated to the
Series 2002-2 Excess Collection Account in accordance with the terms of Section
2.5(e) prior to such date and (ii) the sum of the amounts allocated to the
Series 2008-1 Excess Collection Account (as such term is defined in the Series
2008-1 Supplement) in accordance with the terms of Section 2.5(e) of the Series
2008-1 Supplement on or prior to such date.”
 
““Series 2002-2 Principal Reduction Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is equal to the Series 2002-2 Invested Amount as of such date and the
denominator of which is equal to the sum of the Series 2002-2 Invested Amount
and the Series 2008-1 Invested Amount (as such term in defined in the Series
2008-1 Supplement) as of such date, in each case without giving effect to any
payments of principal on such date; provided, however, that on and after the
Series 2008-1 Scheduled Expiry Date, the Series 2002-2 Principal Reduction
Percentage shall equal 100%.”
 
““Series 2008-1 Scheduled Expiry Date” means the “Scheduled Expiry Date” as such
term is defined in the Series 2008-1 Supplement.”
 
3.                  Amendment to Section 2.1(b).  Section 2.1(b) of the Series
2002-2 Supplement is hereby amended and restated in its entirety as follows:
“(b)      Maximum Purchaser Group Invested Amounts.  Notwithstanding anything to
the contrary contained in this Supplement, at no time shall a Purchaser Group be
required to make the initial purchase of a Series 2002-2 Note or increase its
Purchaser Group Invested Amount if the Purchaser Group Invested Amount with
respect to such Purchaser Group, after giving effect to such purchase or
increase, would exceed the Maximum Purchaser Group Invested Amount with respect
to such Purchaser Group at such time.”
4.                  Amendments to Section 2.5.  (a) Section 2.5(a) of the Series
2002-2 Supplement is hereby amended by (i) deleting the parenthetical set forth
in the second proviso thereof and replacing such parenthetical in its entirety
with the following: “(or (x) if such Decrease will be used to reduce one or more
Non-Extending Purchaser Group’s Purchaser Group Invested Amounts, such Decrease
may be in such amount as is necessary to reduce the Purchaser Group Invested
Amounts of all such Non-Extending Purchaser Groups to zero and (y) if such
Decrease will be made in accordance with the terms of Section 2.5(e), such
Decrease may be in an amount equal to the applicable Reduction Amount)” and (ii)
adding the language “and Section 2.5(e)” after the words “other than pursuant to
Section 2.5(d)” in the parenthetical set forth in the third proviso thereof and
(b) Section 2.5 of the Series 2002-2 Supplement is hereby further amended by
inserting the following paragraph at the end of Section 2.5 as clause (e)
thereof:
 
“(e)      ABRCF shall (i) on any date on which ABRCF issues Eligible Term Notes,
allocate and deposit proceeds from the initial sale of such Eligible Term Notes
in an amount (the “Reduction Amount”) equal to the least of (x) the product of
(1) the Series 2002-2 Principal Reduction Percentage as of such date and (2) 75%
of the initial principal amount of such Eligible Term Notes, (y) the Series
2002-2 Maximum Eligible Term Notes Principal Reduction Amount as of such date
and (z) the Series 2002-2 Invested Amount as of such date, into the Series
2002-2 Excess Collection Account in accordance with Section 3.2(d), and (ii) on
such date or as promptly thereafter as possible, use such funds to effect a
Decrease in accordance with Section 2.5(a) in an amount equal to the Reduction
Amount; provided that, notwithstanding the first sentence of Section 2.5(a),
solely for purposes of the Section 2.5(e), ABRCF shall be permitted to effect
any Decrease contemplated by this Section 2.5(e) irrespective of whether an
Amortization Event has occurred.  Following the issuance of any Eligible Term
Notes, ABRCF shall not request any Increase until the Decrease required by this
Section 2.5(e) has been effected.”
 
 
 

--------------------------------------------------------------------------------


5.                  Amendment to Section 2.6(c).  Section 2.6(c) of the Series
2002-2 Supplement is hereby amended by adding the following language immediately
after the first sentence thereof:
 
“On any date on which ABRCF issues Eligible Term Notes, the Series 2002-2
Maximum Invested Amount shall automatically be reduced in an amount equal to the
least of (x) the product of (1) the Series 2002-2 Commitment Reduction
Percentage as of such date and (2) 75% of the initial principal amount of such
Eligible Term Notes, (y) the Series 2002-2 Maximum Eligible Term Notes
Commitment Reduction Amount as of such date and (z) the Series 2002-2 Maximum
Invested Amount as of such date.” 
 
6.                  Amendment to Article IV.  Article IV of the Series 2002-2
Supplement is hereby amended by (i) deleting clause (k) thereto and replacing
such clause in its entirety with the following:
 
 
 
“(k)      the occurrence and continuation of an “event of default” under the
Credit Agreement or any Replacement Credit Agreement, without giving effect to
any waiver of any such event of default that is not approved in writing by the
Requisite Noteholders and provided that, for purposes of this Supplement, the
event of default set forth in Section 8(e) of the Credit Agreement shall survive
the termination of the Credit Agreement;”;
 
 
 
(ii) adding the following clauses (l), (m) and (n):
 
                        “(l)       a Decrease in an amount equal to the
Reduction Amount is not made in accordance with the terms of Section 2.5(e) upon
the issuance of any Eligible Term Notes and in any event within ten (10) days
after such issuance;
 
(m)       an Amortization Event shall have occurred with respect to the Series
2008-1 Notes (as such term is defined in the Series 2008-1 Supplement); and
 
(n)         (i) the Consolidated Leverage Ratio as at the last day of any period
of four consecutive fiscal quarters of ABCR ending with any fiscal quarter set
forth below (commencing with the fiscal quarter ending June 30, 2010) shall
exceed the ratio set forth below opposite such fiscal quarter:
 
 
 

--------------------------------------------------------------------------------


Fiscal Quarter ending
 
Consolidated
Leverage Ratio
 
June 30, 2010
 

5.25 to 1.00
 
June 30, 2011 and thereafter
 

4.75 to 1.00
 
 
 
 
 

 
 
or (ii) the Consolidated EBITDA as at the last day of any period of four
consecutive fiscal quarters of ABCR ending with any fiscal quarter set forth
below (commencing with the fiscal quarter ending December 31, 2008), shall be
less than the amount set forth below opposite such fiscal quarter:
 
Fiscal Quarter ending
 
Consolidated EBITDA
 
December 31, 2008
 
$160,000,000
 
March 31, 2009
 
$135,000,000
 
June 30, 2009
 
$95,000,000
 
September 30, 2009
 
$80,000,000
 
December 31, 2009
 
$155,000,000
 
March 31, 2010 and thereafter
 
$175,000,000
 
 
 
 
 

”
 
and (iii) deleting the second paragraph thereof and replacing such paragraph in
its entirety with the following:
 
                        “In the case of any event described in clause (j), (k),
(m) or (n) above, an Amortization Event shall have occurred with respect to the
Series 2002-2 Notes only if either the Trustee or the Requisite Noteholders
declare that an Amortization Event has occurred.  In the case of an event
described in clause (a), (b), (c), (d), (e), (f), (g), (h), (i) or (l) an
Amortization Event with respect to the Series 2002-2 Notes shall have occurred
without any notice or other action on the part of the Trustee or any Series
2002-2 Noteholders, immediately upon the occurrence of such event.  Amortization
Events with respect to the Series 2002-2 Notes described in clause (a), (b),
(c), (d), (e), (f), (g), (h), (i) or (l) may be waived with the written consent
of the Purchaser Groups having Commitment Percentages aggregating 100%. 
Amortization Events with respect to the Series 2002-2 Notes described in clause
(j), (k), (m) or (n) above may be waived in accordance with Section 9.5 of the
Base Indenture.”   
 
 
 

--------------------------------------------------------------------------------


7.                  Amendment to Section 8.2.  (i) Section 8.2(h) of the Series
2002-2 Supplement is hereby amended and restated in its entirety as follows:
“(h)      they shall not permit the aggregate Capitalized Cost for all Vehicles
purchased in any model year that are not subject to a Manufacturer Program to
exceed 85% of the aggregate MSRP (Manufacturer Suggested Retail Price) of all
such Vehicles; provided, however, that they shall not modify the customary
buying patterns or purchasing criteria used by the Administrator and its
Affiliates with respect to the Vehicles if the primary purpose of
such modification is to comply with this covenant; and”
; and (ii) Section 8.2 of the Series 2002-2 Supplement is hereby further amended
by inserting the following paragraph at the end of Section 8.2 as clause (i)
thereof:
 
 
 
“(i)       with respect to any Replacement Credit Agreement, they will provide
notice of such Replacement Credit Agreement, together with a copy of the
proposed Replacement Credit Agreement, to Moody’s no less than ten (10) days
prior to the  anticipated effective date for such Replacement Credit Agreement.”
 
 
 
8.                  Amendment to Schedule I.  (a) On the Series 2002-2 Twelfth
Amendment Effective Date, Schedule I to the Series 2002-2 Supplement shall be
amended by deleting such Schedule in its entirety and substituting in lieu
thereof a new Schedule I in the form of Schedule A to this Amendment, which
shall effect a decrease in the Maximum Purchaser Group Invested Amount with
respect to certain Purchaser Groups as reflected thereon and a reduction in the
Series 2002-2 Maximum Invested Amount.
                        (b)        By executing this Amendment, each Purchaser
Group hereby consents to the reduction of the Series 2002-2 Maximum Invested
Amount pursuant to the amendment of Schedule I in accordance with this Amendment
on a non-pro rata basis.
 
 
 
                        (c)        On the Series 2002-2 Twelfth Amendment
Effective Date, each CP Conduit Purchaser, the APA Banks with respect to such CP
Conduit Purchaser and the Funding Agent with respect to such CP Conduit
Purchaser shall be deemed hereby to make or accept, as applicable, an assignment
and assumption of a portion of the Series 2002-2 Invested Amount, as directed by
the Administrative Agent, with the result being that after giving effect
thereto, the Purchaser Group Invested Amount with respect to each such Purchaser
Group shall equal the product of (x) the sum of the Purchaser Group Invested
Amounts of each Purchaser Group on the Series 2002-2 Twelfth Amendment Effective
Date and (y) the Commitment Percentage of such Purchaser Group on the Series
2002-2 Twelfth Amendment Effective Date after giving effect to the effectiveness
of this Amendment and the changes in the Maximum Purchaser Group Invested
Amounts made thereby and in furtherance thereof, each CP Conduit Purchaser (or
the related APA Banks, based on their APA Bank Percentage) which is a member of
a Purchaser Group whose Commitment Percentage after giving effect to this
Amendment is greater than such Commitment Percentage prior to giving effect to
this Amendment shall make an advance to the Administrative Agent, on a prorata
basis, for payment to each Purchaser Group whose Commitment Percentage after
giving effect to this Amendment is less than such Commitment Percentage prior to
giving effect to this Amendment.  No Purchaser Group shall be required to make
any assignment of any portion of its Purchaser Group Invested Amount unless such
assigning Purchaser Group shall receive in cash an amount equal to the reduction
in its Purchaser Group Invested Amount.
 
 
 

--------------------------------------------------------------------------------


9.                  Consent to Extension under Section 2.6(b).  Each Purchaser
Group, by executing this Amendment hereby agrees to the extension of the
Scheduled Expiry Date as effected by this Amendment. 
 
10.              Direction.  By their signatures hereto, each of the undersigned
(excluding The Bank of New York Mellon Trust Company, N.A., in its capacity as
Trustee and Series 2002-2 Agent) hereby authorize the Trustee and Series 2002-2
Agent to execute this Amendment and take any and all further action necessary or
appropriate to give effect to the transaction contemplated hereby.
 
11.              This Amendment is limited as specified and, except as expressly
stated herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Series 2002-2 Supplement.
 
12.              This Amendment shall become effective on the date (the “Series
2002-2 Twelfth Amendment Effective Date”) that is the later of (a) the date
hereof or (b) the first date on which each of the following have occurred:  (i)
each of the parties hereto shall have executed and delivered this Amendment to
the Trustee, and the Trustee shall have executed this Amendment, (ii) the Rating
Agency Consent Condition shall have been satisfied with respect to this
Amendment; provided, however, that by executing this Amendment, each Series
2002-2 Noteholder hereby consents and agrees that the Rating Agency Consent
Condition shall be deemed to be satisfied with respect to Moody’s, solely with
respect to this Amendment, upon the receipt by the Administrative Agent of a
letter, in form and substance satisfactory to the Administrative Agent, from
Moody’s stating that a long-term rating of at least “Aa2” has been assigned by
Moody’s to each of the Series 2002-2 Notes and the Series 2008-1 Notes (as such
term is defined in the Series 2008-1 Supplement) and that the execution and
delivery of this Amendment will not result in a reduction or withdrawal of the
rating (in effect immediately before the taking of such action) of any other
outstanding Series of Notes; (iii) ABRCF shall have acquired one or more Series
2002-2 Interest Rate Caps satisfying the requirements of Section 3.11(a) of the
Series 2002-2 Supplement (giving effect to this Amendment), (iv) all
certificates and opinions of counsel required under the Base Indenture or by the
Series 2002-2 Noteholders shall have been delivered to the Trustee and the
Series 2002-2 Noteholders, as applicable and (v) Simpson Thacher & Bartlett LLP
shall have been paid all fees and expenses due to it as counsel to the
Administrative Agent.
 
13.              From and after the Series 2002-2 Twelfth Amendment Effective
Date, all references to the Series 2002-2 Supplement shall be deemed to be
references to the Series 2002-2 Supplement as amended hereby.
 

--------------------------------------------------------------------------------


14.              This Amendment may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.
 
15.              THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.
 
 
 
 
 
 
 
 
 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Rochelle Tarlowe
 
 
 
 
 
 
 
Name:
 
Rochelle Tarlowe
 
 
 
 
 
 
 
Title:
 
Vice President and Treasurer
 
 
 

 
 

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and Series 2002-2
Agent
 
 
 
 
 
 
 
 
 
By:
 
/s/ Sally Tokich
 
 
 
 
 
 
 
Name:
 
Sally R. Tokich
 
 
 
 
 
 
 
Title:
 
Assistant Vice President
 
 
 

 
 

--------------------------------------------------------------------------------


 
 

 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ George S. Wilkins
 
 
 
 
 
 
 
Name:
 
George S. Wilkins
 
 
 
 
 
 
 
Title:
 
Executive Director
 
 
 

 
 
 
 
 
 

--------------------------------------------------------------------------------



AGREED, ACKNOWLEDGED AND CONSENTED:
 
 
 
 
 
SHEFFIELD RECEIVABLES CORPORATION, as a CP Conduit Purchaser under the Series
2002-2 Supplement
 
 
 
 
 
By:
 
Barclays Bank PLC
 
as Attorney-in-Fact
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jason D. Muncy
 
 
 
Name:
 
Jason D. Muncy
 
 
 
Title:
 
Associate Director
 
 
 

 
 
 
 
 
 
BARCLAYS BANK PLC, as a Funding Agent and an APA Bank under the Series 2002-2
Supplement
 
 
 
 
 
By:
 
/s/ Jeffrey Goldberg
 
 
 
Name:
 
Jeffrey Goldberg
 
 
 
Title:
 
Associate Director
 
 
 

 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 

 
 
 
 

--------------------------------------------------------------------------------



 
 
 
 
 
LIBERTY STREET FUNDING LLC, as a CP Conduit Purchaser under the Series 2002-2
Supplement
 
 
 
 
 
By:
 
/s/ Bernardo J. Angelo
 
 
 
Name:
 
Bernardo J. Angelo
 
 
 
Title:
 
Vice President
 
 
 

 
 
 
 
THE BANK OF NOVA SCOTIA, as a Funding Agent and an APA Bank under the Series
2002-2 Supplement
 
 
 
 
 
By:
 
/s/ Michael Eden
 
 
 
Name:
 
Michael Eden
 
 
 
Title:
 
Director
 
 
 

 
 
 
 

--------------------------------------------------------------------------------


  
 
 
 
YC SUSI TRUST,
 
as a CP Conduit Purchaser under the Series 2002-2 Supplement
 
 
 
 
 
By:
 
Bank of America, National Association,
 
as Administrative Trustee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Jeremy Grubb
 
 
 
Name:
 
Jeremy Grubb
 
 
 
Title:
 
Vice President
 
 
 

 
 
 
 
 
 
Bank of America, National Association, as a Funding Agent and an APA Bank under
the Series 2002-2 Supplement
 
 
 
 
 
By:
 
/s/ Jeremy Grubb
 
 
 
Name:
 
Jeremy Grubb
 
 
 
Title:
 
Vice President
 
 
 

 
 

--------------------------------------------------------------------------------


   
 
 
 
 
 
CHARTA, LLC (as successor to Charta Corporation), as a CP Conduit Purchaser
under the Series 2002-2 Supplement
 
 
 
 
 
By:
 
Citicorp North America, Inc., as Attorney-in-fact
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Steven Vierengel   
 
 
 
Name:
 
Steven Vierengel
 
 
 
Title:
 
 
 
 
 

 
 
 
 
 
 
CITIBANK, N.A., as
 
an APA Bank under the Series 2002-2 Supplement
 
 
 
 
 
By:
 
/s/ Steven Vierengel
 
 
 
Name:
 
Steven Vierengel
 
 
 
Title:
 
 
 
 
 

 
 
 
 
CITICORP NORTH AMERICA, INC., as a Funding Agent under the Series 2002-2
Supplement
 
 
 
 
 
By:
 
/s/ Steven Vierengel
 
 
 
Name:
 
Steven Vierengel
 
 
 
Title:
 
 
 
 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
FALCON ASSET SECURITIZATION COMPANY LLC, as a CP Conduit Purchaser under the
Series 2002-2 Supplement
 
 
 
 
 
By:
 
/s/ George S. Wilkins
 
 
 
Name:
 
George S. Wilkins
 
 
 
Title:
 
Executive Director
 
 
 

 
 
 
 
JPMORGAN CHASE BANK, N.A. as a Funding Agent under the Series 2002-2 Supplement
 
 
 
By:
 
/s/ George S. Wilkins
 
 
 
Name:
 
George S. Wilkins
 
 
 
Title:
 
Executive Director
 
 
 

  
 
 
 
JPMORGAN CHASE BANK, N.A. as an APA Bank under the Series 2002-2 Supplement
 
 
 
 
 
By:
 
/s/ George S. Wilkins
 
 
 
Name:
 
George S. Wilkins
 
 
 
Title:
 
Executive Director
 
 
 

 
 

--------------------------------------------------------------------------------


 
 
 
 
GEMINI SECURITIZATION CORP., LLC, as a CP Conduit Purchaser under the Series
2002-2 Supplement
 
 
 
 
 
By:
 
/s/ Louise E. Colby
 
 
 
Name:
 
Louise E. Colby
 
 
 
Title:
 
Vice President
 
 
 

  
 
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Funding Agent and an APA Bank under the
Series 2002-2 Supplement
 
 
 
 
 
By:
 
/s/ Eric Shea
 
 
 
Name:
 
Eric Shea
 
 
 
Title:
 
Managing Director
 
 
 

 
 
 
 
 
 
 
 
By:
 
/s/ Robert Sheldon
 
 
 
Name:
 
Robert Sheldon
 
 
 
Title:
 
Director
 
 
 

 
 

--------------------------------------------------------------------------------



 
 
 
 
ATLANTIC ASSET SECURITIZATION LLC, as a CP Conduit Purchaser under the Series
2002-2 Supplement
 
 
 
 
 
By:
 
:   /s/ Kostantina Kourmpetis
 
 
 
Name:
 
Kostantina Kourmpetis
 
 
 
Title:
 
Managing Director
 
 
 

 
 
 
 
 
 
 
 
By:
 
./s/ Richard McBride
 
 
 
Name:
 
Richard McBride
 
 
 
Title:
 
Director
 
 
 

 
 
 
 
 
 
CALYON NEW YORK BRANCH, as a Funding Agent and an APA Bank under the Series
2002-2 Supplement
 
 
 
 
 
By:
 
/s/ Kostantina Kourmpetis
 
 
 
Name:
 
Kostantina Kourmpetis
 
 
 
Title:
 
Managing Director
 
 
 

 
 
 
 
 
 
 
 
By:
 
./s/ Richard McBride
 
 
 
Name:
 
Richard McBride
 
 
 
Title:
 
Director
 
 
 

 
 
 
 

--------------------------------------------------------------------------------


 
 

 
 
 
 
Amsterdam Funding Corporation, as a CP Conduit Purchaser under the Series 2002-2
Supplement
 
 
 
 
 
By:
 
/s/ Bernard J. Angelo
 
 
 
Name:
 
Bernard J. Angelo
 
 
 
Title:
 
Vice President
 
 
 

 
 
  
 
 
 
THE ROYAL BANK OF SCOTLAND PLC, as an APA Bank under the Series 2002-2
Supplement by: Greenwich Capital Markets, Inc., as agent
 
 
 
 
 
By:
 
/s/ Michael Zappaterrini
 
 
 
Name:
 
Michael Zappaterrini
 
 
 
Title:
 
Managing Director
 
 
 

 
 
 
 
 
 
THE ROYAL BANK OF SCOTLAND PLC, as a Funding Agent under the Series 2002-2
Supplement by: Greenwich Capital Markets, Inc., as agent
 
 
 
 
 
By:
 
/s/ Michael Zappaterrini
 
 
 
Name:
 
Michael Zappaterrini
 
 
 
Title:
 
Managing Director
 
 
 




 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
AVIS BUDGET CAR RENTAL, LLC, as Administrator
 
 
 
By:
 
/s/  Rochelle Tarlowe
 
 
 
Name:
 
Rochelle Tarlowe
 
 
 
Title:
 
Vice President and Treasurer
 
 
 


    